            Case 2:19-cv-00549-JAD-DJA Document 36 Filed 01/07/21 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3

 4    JEFFREY WILSON,                                         Case No. 2:19-cv-00549-JAD-DJA
 5                                        Petitioner,
              v.                                            Order Granting Enlargement of Time
 6
                                                                      [ECF No. 35]
      JERRY HOWELL, et al.,
 7
                                       Respondents.
 8

 9           Good cause appearing, IT IS HEREBY ORDERED that respondents’ unopposed first
10   motion for enlargement of time [ECF No. 35] is GRANTED. Respondents have until March 5,
11   2021, to answer or otherwise respond to the first amended petition for writ of habeas corpus in
12   this case.
13           Dated: January 7, 2021.
14

15
                                                            U.S. District Judge Jennifer A. Dorsey
16

17

18

19
20

21

22

23

24

25

26

27

28


                                                        1
